COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00278-CV


RODNEY ROWLETT                                                       APPELLANT

                                         V.

LOCATION PROPERTIES, LTD.                                              APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-003575-1

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant, who is proceeding pro se, was notified by e-mail on January 9,

2018, that his brief was due on or before February 8, 2018. On March 8, 2018,

we notified appellant by e-mail and regular mail2 that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless appellant filed with the court within ten days an appellant’s brief and a


      1
       See Tex. R. App. P. 47.4.

     The notice sent by regular mail was returned with the label “VACANT
      2

UNABLE TO FORWARD.”
motion reasonably explaining the failure to file an appellant’s brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have not

received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: April 12, 2018




                                    2